 Case 6:19-cv-00012-JA-T_S Document 31 Filed 06/03/19 Page 1 of 2 PageID 137




                             UNITED STATES DISTRICT COURT
                              MIDDLE DISTRICT OF FLORIDA
                                  ORLANDO DIVISION

ROCIO BEARER,

       Plaintiff,

-vs-                                              CASE NO.: 6:19-CV-12-ORL-28TBS

NATIONSTAR MORTGAGE LLC,
d/b/a MR. COOPER,

       Defendant.
                                      /


                    JOINT STIPULATION OF DISMISSAL WITH PREJUDICE


        COMES NOW the Plaintiff, Rocio Bearer, and the Defendant, Nationstar Mortgage LLC

d/b/a Mr. Cooper, and pursuant to Fed. R. Civ. P. 41(a)(1)(A)(ii), hereby stipulate to dismiss,

with prejudice, each claim and count therein asserted by Plaintiff against the Defendant in the

above styled action, with Plaintiff and Defendant to bear their own attorney’s fees, costs and

expenses.

        Respectfully submitted this 3rd day of June, 2019.

/s/ Jason R. Derry                                /s/ Emily Y. Rottman
Jason R. Derry, Esquire                           Courtney A. McCormick, Esquire
Florida Bar No. 36970                             Florida Bar No. 92879
MORGAN & MORGAN, TAMPA, P.A.                      Sara F. Holladay-Tobias, Esquire
One Tampa City Center                             Florida Bar No. 0026225
201 North Franklin Street, 7th Floor              Emily Y. Rottman, Esquire
Tampa, FL 33602                                   Florida Bar No. 0093154
Telephone: (813) 223-5505                         MCGUIRE WOODS, LLP
Facsimile: (813) 257-0577                         50 N. Laura Street, Suite 3300
jderry@forthepeople.com                           Jacksonville, FL 32202
jkneeland@forthepeople.com                        Telephone: (904) 798-3200
Counsel for Plaintiff                             Facsimile: (904) 798-3207
                                                  cmccormick@mcguirewoods.com
                                                  stobias@mcguirewoods.com
                                                  erottmann@mcguirewoods.com
                                                  Counsel for Defendant
 Case 6:19-cv-00012-JA-T_S Document 31 Filed 06/03/19 Page 2 of 2 PageID 138




                               CERTIFICATE OF SERVICE

      I hereby certify that on June 3, 2019, I electronically filed the foregoing with the Clerk of

the Court by using the CM/ECF system and that a Notice of this filing will be sent to the

following by operation of the Court’s Electronic Filing System: Emily Y Rottmann, Esquire,

Sara F. Holladay-Tobias, Esquire, and Courtney A. McCormick, Esquire, McGuire Woods LLP,

50 N. Laura Street, Ste. 3300, Jacksonville, FL            32202 (stobias@mcguirewoods.com;

erottmann@mcguirewoods.com; and cmccormick@mcguirewoods.com).

                                                 /s/ Jason R. Derry, Esquire
                                                 Jason R. Derry, Esquire
                                                 Attorney for Plaintiff
